541 U.S. 929
OZMINT, DIRECTOR, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, ET AL.v.HILL.
No. 03A797.
Supreme Court of United States.
March 19, 2004.

1
Application to vacate the preliminary injunction of execution of sentence of death entered by the United States District Court for the District of South Carolina on March 4, 2004, presented to THE CHIEF JUSTICE, and by him referred to the Court, granted. JUSTICE STEVENS, JUSTICE SOUTER, JUSTICE GINSBURG, and JUSTICE BREYER would deny the application to vacate the preliminary injunction of execution.